Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





CEDRIC L. BROWN,

                                    Appellant,

v.

THE STATE OF TEXAS,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-08-00126-CR

Appeal from
 County Criminal Court No. 11

of Dallas County, Texas

(TC # MA07-30083-N)



 

 

 




MEMORANDUM OPINION

            Pending before the Court is a motion to dismiss filed by the Appellant pursuant to
Tex.R.App.P. 42.2(a).  Appellant has personally signed the withdrawal of the notice of appeal and
has filed it prior to the appellate court’s decision.  Further, Appellant filed a duplicate copy of the
motion with this Court and that copy has been forwarded to the trial court clerk.  Because Appellant
has established compliance with the requirements of Rule 42.2(a), we dismiss the appeal.

January 29, 2010                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)